Appeal by the defendant from a resentence of the Supreme Court, Richmond County (Rooney, J.), imposed February 3, 2009, which, upon his conviction of robbery in the first degree, upon a jury verdict, imposed a period of postrelease supervision of five years in addition to the determinate term of imprisonment previously imposed on September 28, 2000.
Ordered that the resentence is affirmed.
After a defendant is released from prison, a legitimate expectation in the finality of the sentence arises (see People v Williams, 14 NY3d 198, 217 [2010]), and the Double Jeopardy Clause of the United States Constitution (see US Const 5th Amend) precludes a court from adding a period of postrelease supervision to the sentence (see People v Jordan, 15 NY3d 727 [2010]; People v Grant, 75 AD3d 558 [2010]). Here, since the defendant had not yet completed serving the 18-year prison term to which he was sentenced in 2000, the 2009 resentencing did not violate the defendant’s double jeopardy or due process rights (see People v Jordan, 15 NY3d 727 [2010]; People v Hassell, 14 NY3d 925 [2010]; People v Williams, 14 NY3d 198 [2010]; People v Sparber, 10 NY3d 457 [2008]; People v Pruitt, 74 AD3d 1366 [2010]; People v Mendez, 73 AD3d 951 [2010]; People v Parisi, 72 AD3d 989 [2010]; People v Scalercio, 71 AD3d 1060 [2010]; People v Prendergast, 71 AD3d 1055 [2010]; People v Bowman, 65 AD3d 636 [2009]; People v Stewartson, 63 AD3d 966 [2009]).
*691The defendant’s remaining contention is without merit. Dillon, J.P., Florio, Roman and Sgroi, JJ., concur.